United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 08-1796
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Northern District of Iowa.
Melissa Miner,                         *
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: September 23, 2008
                                Filed: October 17, 2008
                                 ___________

Before LOKEN, Chief Judge, WOLLMAN, and SMITH, Circuit Judges.
                             ___________

WOLLMAN, Circuit Judge.

       Melissa Miner pleaded guilty to felony criminal contempt of a lawful court
order, a violation of 18 U.S.C. § 401(3). She appeals, contending that the district
court abused its discretion in imposing sentence.1 We affirm.

      Miner was served with a subpoena on February 5, 2007, in United States v.
Saddler. She appeared for a pretrial interview on February 22, 2007, and was
scheduled to testify in federal court on March 6, 2007. When Miner failed to appear

      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
on the given day, the district court granted the government an overnight continuance
to find her. A drug task force officer contacted Miner’s mother, boyfriend, and
employer, but was unable to locate her. The trial reconvened the next day, with the
government completing its case and securing a conviction without the benefit of
Miner’s testimony.

       Miner called the officer during the afternoon of March 7, 2007, telling him that
she knew she was required to appear at the trial, but had stopped taking her
medication, resumed using drugs, and“spaced off” her court appearance. Miner had
personal knowledge of Saddler’s unlawful activities, and her testimony was important
to the government’s case.

       Miner was charged with and pleaded guilty to one count of felony criminal
contempt. In the memorandum of the proposed plea agreement, Miner acknowledged
her understanding that the offense was punishable at the discretion of the district court
and that she could be subjected to a term of incarceration in excess of one year, among
other penalties. She further acknowledged that the district court would sentence her
after considering several factors, including “the need for the sentence imposed to
reflect the seriousness of the offense, to promote respect for the law, and to provide
just punishment for the offense.” The parties recommended a sentence of drug
treatment, a weekend in jail, and a $500 fine.2

      At the sentencing hearing, the district court determined that the guidelines range
for Miner’s offense was between six and twelve months, based on Miner’s criminal


      2
       In the plea agreement, the parties agreed that the sentencing range would be
between zero and six months, but that range was based on the erroneous calculation
of Miner’s criminal history category. The parties believed that her criminal history
was category III, but it was scored as category VI. While Miner argued that category
VI overstated the seriousness of her previous offenses, she does not object to the
category VI criminal history assessment.

                                          -2-
history category VI, a base offense level of six, and a two-level reduction for
acceptance of responsibility. The parties urged the district court to accept the sentence
set forth in the plea agreement. Miner also requested a downward departure or
variance, arguing that her criminal history category overstated the severity of her
criminal behavior and thus resulted in an unreasonably harsh sentence. After
weighing the section 3553(a) factors, the district court sentenced Miner to twelve
months’ imprisonment, a sentence Miner argues is unreasonable.

       We review a sentence for reasonableness in light of the factors in 18 U.S.C. §
3553(a), and we reverse only if the district court abused its discretion. Gall v. United
States, 128 S. Ct. 586, 596-98 (2007); United States v. Roberson, 517 F.3d 990, 993
(8th Cir. 2008). On appeal, we may presume a sentence within the properly calculated
guidelines range is reasonable. See Rita v. United States, 127 S. Ct. 2456, 2465
(2007). A district court abuses its discretion and imposes an unreasonable sentence
when it fails to consider a relevant and significant factor, gives significant weight to
an irrelevant or improper factor, or considers the appropriate factors but commits a
clear error of judgment in weighing those factors. Roberson, 517 F.3d at 993; United
States v. Watson, 480 F.3d 1175, 1177 (8th Cir. 2007).

       The district court correctly calculated Miner’s advisory guidelines range, and
the twelve-month sentence falls within it. Miner does not challenge the guidelines
range, but instead argues that the district court failed to properly consider the section
3553(a) factors. We disagree. The district court specifically considered the nature
and circumstances of the offense, rejecting Miner’s drug use as an excuse for her
failure to appear or as a reason to impose a lighter sentence. The district court
explained that Miner’s absence caused Saddler’s trial to be delayed and cost the
government considerable time and money in its search for her. The district court
rejected the parties’ plea agreement because it believed that the recommended
sentence did not reflect the seriousness of the offense, Miner’s lengthy criminal
history, or Miner’s consistent failure on probation. Although Miner argues that the

                                          -3-
court should not have considered the need to vindicate its authority, the guidelines
require the court to consider the need for the sentence imposed “to promote respect
for the law.” 18 U.S.C. § 3553(a)(2)(A). Finally, Miner’s argument that the district
court erred when it termed her criminal history category a “gift” is unavailing.
Regardless of whether that characterization was appropriate, the calculation of
Miner’s criminal history category was accurate. In sum, we conclude that the district
court did not abuse its discretion in sentencing Miner as it did.

      The judgment is affirmed.
                      ______________________________




                                         -4-